Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of PCT Publication WO 2013/077266 as disclosed in English language equivalent Mitamura et al 2014/0314898 (see paragraphs 0065-0066) in view of Okafuji et al 2011/0318996 (see paragraphs 0016, 0026., 0027 and 0084) of Okafuji et al in view of PCT -266 as disclosed by Mitamura et al.
PCT -266 as disclosed in English language Mitamura et al discloses a cylindrical base comprising a quartz glass cylinder that has recesses and projections—ie, concaves and convexes—and is used as a master for imprinting a pattern onto a polymer substrate, the reference essentially lacking the instant internal strain in terms of birefringence of less than 70 nm/cm and a waviness on the external circumferential surface of less than 100 nm over a period of 10 nm or less.  Okafuji et al—see paragraphs 0016 and 0026-- discloses each of these characteristics in a quartz glass substrate that is used as a nanoimprinting mold (paragraph 0027).  While Okafuji et al teaches these characteristics for a planar mold, it is submitted that one of ordinary skill in the art would readily understand that they would have been beneficial—and directly transferred to—a cylindrical mold.  Clearly, the internal strain would have been directly translatable from a flat surface to a cylindrical one.  It is submitted that the flatness of the mold substrate of Okafuji et al would be understood by one of ordinary skill in the art to translate to minimal waviness in a cylindrical mold, since the mold surfaces would be as “true” as possible to ensure optical fidelity.  Obviously, if a surface is curved, as in a cylindrical mold, a flat true surface would become a surface with minimal waviness, and Okafuji et al shows such a surface over 90 mm  x 90 mm  in Example 1, which is a much larger area than the 10 mm of instant claim 1.  The outer diameter and the thickness of the cylindrical base would have been obvious parameters for the cylindrical base of PCT -266 as such are design choices that are obvious dependent on the exact size of mold being made.  Okafuji et al (paragraph 0016) teaches that the maximum birefringence is “up to 3 nm/cm” and hence instant claim 2 is met.  Instant claims 3 and 4 are submitted to be obvious in the combination as applied since a true surface would be expected to have minimal waviness-ie, below 50 nm.  Note also that Okafuji et al (paragraph 0026) teaches that the surface would have a flatness of .01 to .5 microns, which is 10 to 500 nm, a range that overlaps the instant 50 nm or less amplitude.  PCT -266 discloses the limitations of instant claim 5—see paragraph 0059 of Mitamura et al.  Instant claim 7 is taught at paragraph 0078 of Mitamura et al, since the pattern is in the range of 1 nm to 1 micron, which would overlap with a pitch of the wavelength of light, such being 400-700 nm. 
Additionally, it is submitted that Okafuji et al can be taken as the primary reference and discloses the basic claimed quartz glass base and master lacking merely that the base is in a cylindrical form.  Mitamura et al teaches at paragraph 0065 that the mold can be a plate—ie, flat—or in the shape of a sleeve (roll or drum)—ie, cylindrical.  From PCT -266/Mitamura et al, the exact shape of the mold is up to one of ordinary skill in the art and would have been obvious dependent on the exact method of replication being used for the nanoimprinting.  It would have been obvious to one of ordinary skill in the art to employ a cylindrical mold as taught by PCT -266/Mitamura et al as the base in Okafuji et al dependent on the exact manner or replication.  The diameter and thickness of the cylindrical base would have been obvious for reasons already set forth. 
2.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,090,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the previously issued patent contain all the limitations of the instant with additional limitations.
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

              
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742